By the Court.
The evidence offered by the defendant was rightly rejected as irrelevant; and the evidence that the defendant was generally known by the name stated in the indictment was clearly competent. The question whether a person is as well known by one name as another is a question of reputation, of custom and usage, and not to be determined by records, nor limited to names used in his presence. The evidence of the abbreviated or familiar names by which he was addressed was either corroborative, or immaterial, and its admission affords no ground of exception. Exceptions overruled.